Citation Nr: 0926054	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  04-28 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for allergies.

3.  Entitlement to service connection for headaches, to 
include as due to asthma medication.

4.  Entitlement to service connection for arthritis/joint 
aches, to include as due to asthma medication.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from June 1979 to October 
1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in December 2002 
and June 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  The December 
2002 rating decision denied the asthma and allergies claims, 
while the remaining claims were denied by the June 2003 
rating decision.  

In June 2006 the Board remanded this case for additional 
evidentiary development to include VA medical examinations.  
The case has now been returned to the Board for further 
appellate consideration.  As a preliminary matter, the Board 
finds that the remand directives have been completed, and, 
thus, a new remand is not required to comply with the holding 
of Stegall v. West, 11 Vet. App. 268 (1998).

The Board acknowledges that additional evidence was submitted 
directly to the Board in April 2009 without a waiver of 
having this evidence initially reviewed by the agency of 
original jurisdiction in accord with 38 C.F.R. § 20.1304.  
However, the evidence submitted was either duplicates of 
evidence already on file, pertained to conditions other than 
the current appellate claims, and/or did not contain any 
relevant findings different from those that were of record 
when this case was last adjudicated below via the January 
2009 Supplemental Statement of the Case.  Therefore, the 
Board concludes there is no prejudice to the Veteran by it 
proceeding with adjudication of this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993)


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The competent medical evidence does not reflect the 
Veteran currently has arthritis, nor has she been diagnosed 
with a chronic disability manifested by joint aches.

3.  The preponderance of the competent medical and other 
evidence is against a finding that the Veteran has asthma, 
chronic allergies, and/or chronic headaches that are causally 
related to active service or a service-connected disability.


CONCLUSIONS OF LAW

1.  Asthma was not incurred in or aggravated by the Veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).

2.  Allergies were not incurred in or aggravated by the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).

3.  Headaches were not incurred in or aggravated by the 
Veteran's active service, nor are they secondary to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.310 (2008).

4.  Arthritis/joint aches were not incurred in or aggravated 
by the Veteran's active service, nor are they secondary to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Veteran was 
sent pre-adjudication notice regarding the asthma claim by a 
July 2002 letter, and by a February 2003 letter regarding the 
other appellate claims.  She was also sent additional 
notification by letters dated in October 2003 and July 2006.  
Taken together, these letters informed the Veteran of what 
was necessary to substantiate her claims, what information 
and evidence she must submit, what information and evidence 
will be obtained by VA, and the need for the Veteran to 
advise VA of or to submit any evidence in her possession that 
was relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  Further, the July 2006 letter included 
information regarding disability rating(s) and effective 
date(s) as mandated by the Court's holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In view of the foregoing, the Board finds that the 
Veteran was notified and aware of the evidence needed to 
substantiate her claims and the avenues through which she 
might obtain such evidence, and of the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the duty to assist the Veteran has been 
satisfied in this case.  All relevant records are in the 
claims folder, to include service treatment records and post-
service medical records.  Nothing reflects she has indicated 
the existence of any relevant evidence that has not been 
obtained or requested; i.e., the record reflects that 
evidence was requested from every facility identified by the 
Veteran and for which she provided any necessary release.  
Although she has contended that not all of her service 
treatment records are on file, she has provided no evidence 
in support of this contention other than the fact they do not 
contain findings in support of her claims.  The Board further 
notes that the Court has held that "there is a presumption of 
regularity which holds that government officials are presumed 
to have properly discharged their official duties."  Ashley 
v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United 
States v. Chemical Foundation, Inc. 272 U.S. 1, 14-15, 71 L. 
Ed. 131, 47 S. Ct. 1 (1926)).  Unless rebutted by clear 
evidence to the contrary, VA is entitled to the benefit of 
this presumption.  Id.  Applying this presumption to the 
instant case, the Board concludes that all available service 
treatment records must have been provided to VA when 
initially requested in this case.  In addition, for the 
reasons stated below, the arthritis/joint aches is being 
denied on the basis of no current disability, and not based 
upon any lack of evidence of service incurrence in the 
service treatment records.  

The Board further notes that the Veteran has had the 
opportunity to present evidence and argument in support of 
her claims, and as part of her July 2006 Substantive Appeal 
indicated she did not desire a Board hearing in conjunction 
with this appeal.  Moreover, she was accorded VA medical 
examinations regarding this case in September 2002 and  
November 2008.  Consequently, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on her 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, her 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Initially, the Board observes that a thorough review of the 
competent medical evidence does not reflect the Veteran has 
actually been diagnosed with arthritis, nor any other chronic 
disability manifested by joint aches.  Although the Board 
does not question the sincerity of the Veteran's complaints 
of joint pain, it has been held that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), aff'd in part, vacated and remanded 
in part on other grounds by Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  Without competent medical 
evidence of arthritis or another chronic disability, the 
claim must be denied.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
United States Court of Appeals for the Federal Circuit 
observed that the structure of these statutes "provided 
strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and 
VA's interpretation of the law requiring a present disability 
for a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  

With respect to the other service connection claims, the 
Board observes that there were no competent medical findings 
indicative of asthma in the Veteran's service treatment 
records.  In fact, she indicated on a May 1985 Report of 
Medical History that she had not experienced asthma.  
However, she did indicate that she had experienced frequent 
headaches.  This is supported by her service treatment 
records which note complaints of headaches in May 1980, 
associated with upper respiratory infection, and August 1983 
which indicated it was due to her vision, and she was 
prescribed eyeglasses.  The physician's comments section to 
the May 1985 Report of Medical History also indicated that 
the complaints of headaches were resolved with the eyeglass 
prescription.  In addition, these records reflect she was 
treated for upper respiratory infections to include in May 
1980, April 1981, and December 1984.  Further, the May 1980 
records included a finding of questionable allergies.  
Nevertheless, neither chronic headaches nor chronic allergies 
were diagnosed while on active duty to include the May 1985 
separation examination.

The Board further observes that the post-service medical 
records do not indicate findings of chronic disabilities 
until years after service.  For example, the first competent 
medical finding of asthma appears to be in records dated in 
February 1989, more than 3 years after the Veteran's 
separation from service.  She was also diagnosed with 
allergic rhinitis in February 1989, and records dated in 
September 2000 include a finding of perennial allergic 
rhinitis.  Records dated in 2001 and 2002 include findings of 
headaches, possibly migraine.

The Court has indicated that normal medical findings at the 
time of separation from service, as well as the absence of 
any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

In addition, the Board observes that no competent medical 
finding is of record which relates the Veteran's current 
asthma, chronic allergies, and chronic headaches to her 
period of active service.  Rather, there is competent medical 
evidence against such a finding, specifically the opinions of 
the November 2008 VA medical examination.  Specifically, 
after examination of the Veteran and review of her claims 
folder, the November 2008 VA examiner opined that it was less 
likely as not (less than 50/50 probability) that the 
Veteran's headaches, asthma or allergies were caused by or a 
result of military service.  

With respect to the asthma, the November 2008 VA examiner 
stated that the first treatments for asthma post-dated 
military service by several years, and that at the time of 
discharge the Veteran had clear lungs and normal pulmonary 
function test.  Moreover, the examiner observed that there 
was no treatment established in the service treatment records 
to support aggravation or onset of asthma during the service 
period.  

Regarding the allergies claim, the examiner acknowledged that 
there was documentation of several treatments during the 
service period for sinus infection or allergic reactions.  
However, these allergies and infections cleared, and there 
was no evidence that allergies were a constant, severe 
condition.  Moreover, the examiner noted that movement from 
one duty station to another could cause mild, episodic 
increase in a person's proven allergies just due to the 
change of allergens in the air.  If this clears, as it did in 
the Veteran's case, then it was not a significant condition 
aggravated by military service.  In addition, changes in 
season could create the same difficulty just because 
different allergens could have increased counts at different 
times of the year.  Finally, the VA examiner stated that the 
Veteran did not have a service record demonstrating 
significant severe allergy treatments, nor any allergy 
testing or shots.

In regard to the Veteran's headaches, the November 2008 VA 
examiner noted that there was no documentation of frequent 
headaches, or migraines, on the entry physical.  Moreover, 
throughout the course of military treatment the examiner 
observed he could find only two (2) episodes of treatment 
that mention headaches, one of which was associated with a 
nasal condition or sinus problem.  The examiner stated that 
these 2 episodes, especially one which happened to be a 
concomitant finding of headache of the review of systems, did 
not justify a service-connected condition.

Although the Veteran was also accorded a VA respiratory 
examination in September 2002, no opinion was provided as to 
the etiology of any of the claimed disabilities.

No competent medical opinion is of record which refutes the 
findings and conclusions of the November 2008 VA examiner.  
Moreover, as the VA examiner's opinions were based upon both 
examination of the Veteran and review of her claims folder, 
the Board observes that the opinions proffered were based 
upon an adequate foundation.  Further, the examiner provided 
detailed rationale in support of his opinions that were based 
upon the Veteran's documented medical history as detailed in 
the evidence of record.  Therefore, the Board finds that the 
preponderance of the competent medical and other evidence is 
against a finding that the Veteran has asthma, chronic 
allergies, and/or chronic headaches that are causally related 
to active service.

The Board acknowledges that the Veteran essentially contended 
that her arthritis/joint aches and headaches were due to her 
asthma medication; i.e., that these disabilities were 
secondary to the asthma.  Further, the law provides that 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  However, for the 
reasons stated above, the Board has determined that service 
connection is not warranted for asthma.  As service 
connection cannot be established for disabilities that are 
secondary to a nonservice-connected disability, the claims 
must be denied on this basis as well.  See Holbrook v. Brown, 
8 Vet. App. 91 (1995) (The Board has the fundamental 
authority to decide a claim in the alternative.).

For the reasons stated above, the Board has concluded that 
the preponderance of the evidence is against the Veteran's 
appellate claims. As the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  Consequently, the benefits sought on 
appeal must be denied.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for asthma is denied.

Entitlement to service connection for allergies is denied.

Entitlement to service connection for headaches, to include 
as due to asthma medication, is denied.

Entitlement to service connection for arthritis/joint aches, 
to include as due to asthma medication, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


